Name: Decision of the EEA Joint Committee No 10/96 of 1 March 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: food technology;  natural and applied sciences;  European construction;  European Union law;  means of agricultural production
 Date Published: 1996-05-23

 23.5.1996 EN Official Journal of the European Communities L 124/11 DECISION OF THE EEA JOINT COMMITTEE No 10/96 of 1 March 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Aconomic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Directive 95/8/EC of 10 April 1995 amending Directive 77/535/EEC on the approximation of the laws of Member States relating to methods of sampling and analysis for fertilizers (Methods of analysis for trace elements at a concentration greater than 10 %) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 2 (Commission Directive 77/535/EEC) in Chapter XIV of Annex II to the Agreement:  395 L 0008: Commission Directive 95/8/EC of 10 April 1995 (OJ No L 86, 20. 4. 1995, p. 41). Article 2 The texts of Directive 95/8/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be bublished in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 1 March 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 86, 20. 4. 1995, p. 41.